Citation Nr: 0125709	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel




INTRODUCTION


The veteran had active service from October 1965 to July 
1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that increased an evaluation for the service-connected 
right ankle disability, classified as right ankle spur with 
degenerative joint disease, from noncompensable to 10 
percent.  

The Board remanded this case in September 2000 for additional 
evidentiary development.  By a subsequent March 2001 rating 
decision, the RO increased the evaluation for the right ankle 
disability, reclassified as right ankle ankylosis with spur 
and degenerative joint disease, from 10 percent to 20 
percent, effective September 8, 1997.  Thereafter, 
appellant's representative has submitted argument for an 
increased rating in excess of 20 percent for the right ankle 
disability.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993), 
which held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
Consequently, the Board construes the appellate issue as that 
delineated on the title page of this decision, and will 
proceed accordingly.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle disability is manifested by 
pain, tenderness, and ankylosis in dorsiflexion at 5 degrees.  
The right ankle is not fixed in plantar flexion at an angle 
of more than 40 degrees; or in dorsiflexion at an angle of 
more than 10 degrees; or characterized by abduction, 
adduction, inversion, or eversion deformity.  


CONCLUSION OF LAW

The schedular criteria for an increased rating of 30 percent, 
but no more, for the service-connected right ankle disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 
5010, 5270 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disability at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service connection with assignment of a noncompensable 
disability rating was granted for the veteran's right ankle 
disability by an October 1967 rating decision.  The veteran 
submitted a claim for an increased rating in September 1997. 

VA outpatient records obtained pursuant to the veteran's 
request for an increased rating show that the veteran was 
intermittently seen for his right ankle disability.  A VA 
medical certificate dated in April 1992 shows that the 
veteran presented complaining of right ankle pain.  He 
reported recurrent ankle sprains dating back to the Vietnam 
War, and indicated that he continued to have problems with 
pain and swelling.  The examiner found laxity with inversion.  
Diagnosis was recurrent ankle sprains.  A December 1996 
medical certificate shows that the veteran's right ankle was 
swollen, and there was mild localized tenderness on 
palpation.  Diagnostic impression was right ankle arthritis, 
status post injury in 1967.  The veteran was prescribed 
Motrin and referred for an X-ray and an orthopedic 
consultation.  The orthopedist made a provisional diagnosis 
of right ankle arthritis.  The veteran was seen again in 
January 1998.  The veteran's right ankle exhibited 
instability, pain with motion, and lateral subluxation.  The 
examiner indicated that the veteran required right ankle 
fusion, but that the veteran was unsure about undergoing 
surgery at that time.  The examiner's impression was severe 
right ankle degenerative joint disease.

Based on the veteran's outpatient records, an April 1998 
rating decision granted an increased an evaluation for the 
service-connected right ankle disability, classified as right 
ankle spur with degenerative joint disease, from 
noncompensable to 10 percent.  

In his May 1999 substantive appeal, the veteran stated that 
he had constant pain, even while in bed.  He also pointed out 
that he had instability and "give away weakness."

Pursuant to remand, a VA examination was conducted in 
November 2000.  The veteran's symptoms included pain, 
swelling with activity, and stiffness.  He complained that 
his symptoms caused difficulty in sleeping.  He stated that 
he had difficulty getting his ankle "in a decent position."  
The veteran wore an ankle brace, and indicated that he had 
done so for six months previous to the examination.  He 
stated that failure to wear the brace resulted in a feeling 
of giving away of the ankle.  He indicated that prior to 
wearing the brace, his ankle would give away.  With respect 
to functional limitation, the veteran noted that climbing 
stairs was difficult, and that he had to ascend them one at a 
time.  He also reported that he was unable to walk any 
distance, such as walking through the mall.  He could not 
squat, stoop or kneel due to pain.  He reportedly experienced 
flare-ups caused by excess standing or activity.  On physical 
examination, the veteran was noted to ambulate with a marked 
limp on the right leg.  He maintained the right foot and leg 
in an externally rotated position during ambulation, which 
caused him to walk side to side rather than front to back.  
The examiner detected a gross deformity of the calcaneus.  
The veteran's subtalar area was exquisitely tender to 
palpation.  There was no active motion of the right ankle.  
It was ankylosed at 85 degrees from the longitudinal axis of 
the leg.  There was no significant active motion, and 
passively, there was approximately 5 degrees of plantar 
flexion "of the degree of ankylosis."  The examiner 
concluded that functionally, the veteran's ankle was 
completely ankylosed.  No sensory deficit was detected.  
Diagnosis was ankylosis of the right ankle secondary to 
extensive degenerative joint disease of the ankle and 
subtalar joint.  The examiner noted that the examination was 
conducted during a period of quiescent symptoms, and that 
symptoms elicited from the veteran were compatible with his 
diagnosis.  He opined that during a flare-up, the physical 
findings could be significantly altered but that 
quantification of such changes would require an examination 
during the flare-up.  He stated that painful symptoms such as 
those outlined in the examination would require the veteran 
to expend additional energy in completing tasks, leading to 
early fatigue, weakened movements and ultimately to a loss of 
coordination. 

In a March 2001 rating action, an increased rating of 20 
percent was granted for the right ankle disability.


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  He has been 
afforded a recent VA examination.  Identified records have 
been obtained by the RO.  The veteran has not identified, and 
the Board is not aware of, any additional pertinent evidence 
or information which should be obtained to substantiate the 
veteran's claim.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA, 
particularly in light of the Board's partial allowance in the 
decision herein of the appellate issue.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The veteran's right ankle disability is currently rated as 20 
percent disabling pursuant to Diagnostic Codes 5010 and 5270, 
for traumatic arthritis and ankylosis of the ankle.  
Traumatic arthritis is rated as degenerative arthritis, which 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Codes 5003, 5010 (2001).  

In the absence of ankylosis, the maximum evaluation 
assignable for ankle limitation of motion that is severe is 
20 percent under Diagnostic Code 5271.  Under Diagnostic Code 
5270, a 20 percent evaluation may be assigned for ankle 
ankylosis, where there is ankylosis in plantar flexion at 
less than 30 degrees.  A 30 percent evaluation requires that 
the ankle is fixed in plantar flexion at an angle between 30 
and 40 degrees, or in dorsiflexion at an angle between 0 and 
10 degrees.  A 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees; or in dorsiflexion at an angle of more than 10 
degrees; or characterized by abduction, adduction, inversion, 
or eversion deformity.  38 C.F.R. Part 4, Code 5270 (2001).

The evidence of record reflects that the veteran's right 
ankle is ankylosed in dorsiflexion at 5 degrees.  He has no 
active range of motion.  Under Code 5270, this degree of 
ankle ankylosis warrants a disability rating of 30 percent, 
since the ankle is fixed in dorsiflexion at an angle between 
0 and 10 degrees.  Consequently, it is the Board's conclusion 
that an increased rating of 30 percent for a right ankle 
disability is warranted.  

The veteran's right ankle pain and associated symptoms appear 
disabling to a significant extent.  At the November 2000 VA 
examination, he reported that he cannot walk any significant 
distance or stoop, squat, or kneel because of pain in the 
right ankle.  The Board acknowledges that increased 
functional impairment probably occurs with repeated use or 
flareups as well.  Nevertheless, the medical evidence of 
record does not reveal that the right ankle is ankylosed in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees, or that there is abduction, adduction, 
inversion, or eversion deformity of that ankle.  Therefore, 
when all pertinent disability factors are considered, the 
Board must conclude that the ankylosis of the right ankle 
does not more nearly approximate the criteria required for a 
40 percent evaluation under Code 5270.

The "Amputation Rule" set forth in 38 C.F.R. § 4.68 
provides that "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  
Amputations below the knee warrant, at most, a 40 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5160-5173.

Applying the pertinent legal criteria to the evidence 
summarized above, the "Amputation Rule" codified at 38 
C.F.R. § 4.68 limits the evaluation in a particular extremity 
to the theoretical percentage available for amputation of 
that extremity.  As applied to the instant case, 38 C.F.R. 
§ 4.71a, DC 5160-5173 provides a maximum 40 percent combined 
rating for amputations below the knee.  Since the recent VA 
examination findings reflect that the veteran is ambulatory 
albeit with a marked limp on the right foot and retains 
considerable right lower extremity function, it would be 
unreasonable to characterize the service-connected right 
ankle disability as more nearly equivalent to a hypothetical 
amputation below the right knee.  Accordingly, this evidence 
suggests that the 30 percent rating awarded by the Board in 
its decision herein for the right ankle disability adequately 
compensates for the degree of functional impairment shown.  

The Board has also considered appellant's representative's 
argument that separate ratings should be assigned for the 
right ankle disability based on arthritis and/or instability, 
and that certain VA General Counsel Opinions may apply.  
Although a VA General Counsel opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Counsel 
opinion is not applicable here involving an ankle.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  See also VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  Furthermore, 
the clinical evidence clearly reveals that appellant has 
ankylosis, not instability, of the right ankle joint.  
Additionally, even assuming that he experiences painful right 
ankle motion, Diagnostic Code 5010 specifically encompasses 
painful motion, since a compensable rating thereunder for 
limitation of motion requires that "[l]imitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion 
(emphasis added)."  Thus, any painful right ankle motion has 
been compensated for under the 30 percent rating awarded by 
the Board in its decision herein for arthritis of that ankle 
with ankylosis.  To assign an additional separate rating for 
painful right ankle motion under 38 C.F.R. §§ 4.10, 4.40, 
and/or 4.45, would constitute pyramiding, since it would 
compensate for the same right ankle pain as associated with 
the arthritis of that ankle.  It is the Board's opinion that 
appellant's service-connected right ankle musculoskeletal 
symptoms, including joint pathology, pain, and ankylosis, are 
adequately compensated for by the 30 percent evaluation 
herein awarded by the Board.  See 38 C.F.R. § 4.14; Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The veteran's representative has also argued that the 
service-connected right ankle disability results in loss of 
use of that foot as to warrant a higher rating.  Loss of use 
of a foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation at the site of the election below the knee with 
use of a suitable prosthesis; the determination will be made 
on the basis of the actual remaining function, whether the 
acts of balance, propulsion, etc. could be accomplished 
equally well with an amputation stump and prosthesis.  38 
C.F.R. § 4.63 (2001).  On recent VA examination, although the 
right ankle was ankylosed, the veteran ambulated on the right 
foot albeit with a limp, and retained considerable right 
lower extremity function.  Since there remains useful 
function of the right foot, clearly the veteran would not be 
equally well served by amputation of his right foot and use 
of a prosthesis.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001) would not be warranted, since the disability picture 
is not so exceptional or unusual that the normal provisions 
of the rating schedule would not adequately compensate the 
veteran for his service-connected right ankle disability.  
The evidentiary record does not indicate that the veteran's 
service-connected right ankle disability has resulted in 
marked interference with employment beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria or in frequent hospitalizations.  



ORDER

An increased rating of 30 percent, but no more, for a right 
ankle disability is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals


 

